                        IN THE UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF MISSISSIPPI
                                 JACKSON DIVISION

THE STATE OF MISSISSIPPI, EX REL.                      |
JIM HOOD, ATTORNEY GENERAL                             |
FOR THE STATE OF MISSISSIPPI,                          |
                                                       |
Plaintiff
                                                       |
v.                                                     |         No. 3:08-CV-780-CWR-LRA
                                                       |
ENTERGY MISSISSIPPI, INC., ENTERGY                     |
CORPORATION, ENTERGY SERVICES,                         |
INC., AND ENTERGY POWER, INC.,                         |
                                                       |
Defendants
______________________________________________________________________________

      PLAINTIFF'S MOTION TO STRIKE SUPPLEMENTAL EXPERT REPORTS


        NOW INTO COURT, through undersigned counsel, comes Jim Hood, the Attorney

General for the State of Mississippi (the “State” or “Plaintiff”), to submit this Motion to Strike

Supplemental Expert Reports (“Motion to Strike”) prepared on behalf of Defendants Entergy

Mississippi, Inc., Entergy Corporation, Entergy Services, Inc., and Entergy Power, Inc.

(collectively referred to herein as “Entergy” or “Defendants”). As demonstrated more fully in

Plaintiff’s Memorandum Brief in Support of its Motion to Strike Supplemental Expert Reports,

which is incorporated by reference herein, the March 15, 2019 Supplemental Expert Reports

prepared by Defendants’ witnesses, Eugene T. Meehan, Donald J. Morrow, Bruce M. Louiselle,

Joe D. Pace, and John P. Hurstell, are untimely and not permissible under the Case Management

Order entered in this case on June 5, 2017 and create prejudice against the State in its ability to

present its case and carry its burden of proof in this matter.

        In support of this motion, Plaintiff attaches the following exhibits:



                                                  1
       Exhibit “A” – List of New or Modified Exhibits Prepared in Support of Defendants’
       Supplemental Expert Reports

       Exhibit “B” – Second Supplemental Expert Report of John P. Hurstell for Entergy
       Mississippi, Inc., et. al.

       Exhibit “C” – First Supplemental Expert Report of Eugene T. Meehan for Entergy
       Mississippi, Inc., et. al.

       Exhibit “D” – First Supplemental Expert Report of Donald J. Morrow for Entergy
       Mississippi, Inc., et. al.

       Exhibit “E” – First Supplemental Expert Report of Joe D. Pace, PhD. for Entergy
       Mississippi, Inc., et. al.

       Exhibit “F” – First Supplemental Expert Report of Bruce M. Louiselle for Entergy
       Mississippi, Inc., et. al.

       Plaintiff does not, by attaching the above-referenced supplemental reports, assert that they

should be admitted into evidence and would object to any such admission. Plaintiff respectfully

requests that this Court grant its Motion to Strike Supplemental Expert Reports and strike the

March 15, 2019 Supplemental Expert Reports prepared by Defendants’ witnesses, Eugene T.

Meehan, Donald J. Morrow, Bruce M. Louiselle, Joe D. Pace, and John P. Hurstell.

                                             By: JIM HOOD, ATTORNEY GENERAL
                                                 STATE OF MISSISSIPPI

                                             /s/ LUKE F. PIONTEK
                                             J. Kenton Parsons (La. Bar No. 10377)
                                             Luke F. Piontek (La. Bar No. 19979)
                                             Andre G. Bourgeois (La. Bar No. 19298)
                                             Shelley Ann McGlathery (La. Bar No. 32585)
                                             Pro Hac Vice
                                             ROEDEL PARSONS KOCH BLACHE
                                             BALHOFF & McCOLLISTER
                                             A Law Corporation
                                             8440 Jefferson Highway, Suite 301
                                             Baton Rouge, Louisiana 70809
                                             Telephone: (225) 929-7033
                                             Facsimile: (225) 928-4925
                                             Counsel for Plaintiff


                                                2
Vincent F. Kilborn, III, Esq. (MSB #103028)
Special Assistant Attorney General
Post Office Box 66710
Mobile, Alabama 36660
Telephone: (251) 479-9010
Fax: (251) 479-6747

Harold E. Pizzetta, III, MSB No. 99867
Bridgette W. Wiggins, MSB No. 9676
Office of the Attorney General
P. O. Box 220
Jackson, Mississippi 39225-2947
Telephone: (601) 359-4230
Facsimile: (601) 359-4231

Counsel for Plaintiff




   3
                               CERTIFICATE OF SERVICE

       I, Luke F. Piontek, Attorney for the State of Mississippi, do hereby certify that on March
28, 2019, I caused to be electronically filed the foregoing with the Clerk of the Court using the
ECF system which sent notification of such filing to the following:

       James L. Robertson, Esq.                     Jay Breedveld, Esq.
       Michael B. Wallace, Esq.                     Mark Strain, Esq.
       Charles E. Ross, Esq.                        Duggins Wren Mann & Romero
       Rebecca W. Hawkins, Esq.                     600 Congress Avenue, Suite 1900
       Wise, Carter, Child & Caraway, PA            Austin, TX 78701
       Post Office Box 651
       Jackson, Mississippi 39205

       John A. Braymer, Esq.                        John D. Martin, Esq.
       Associate General Counsel                    Nelson Mullins Riley & Scarborough, LLP
       Entergy Services, Inc.                       1320 Main Street, 17th Floor
       639 Loyola Avenue, #2600                     Columbia, SC 29201
       New Orleans, LA 70113

       Roy D. Campbell, III                         Sanford I. Weisburst, Pro Hac Vice
       J. William Manuel                            Quinn Emanuel Urquhart & Sullivan, LLP
       Alicia N. Netterville                        51 Madison Avenue, 22nd Floor
       Bradley Arant Boult Cummings, LLP            New York, NY 10010
       One Jackson Place, Suite 400                 Telephone: (212) 849-7000
       188 East Capitol Street                      Facsimile: (212) 849-7100
       Post Office Box 1789                         sandyweisburst@quinnemanuel.com
       Jackson, MS 39215-1789

       Tianna H. Raby, Esq.
       Christopher R. Shaw, Esq.
       Entergy Mississippi, Inc.
       308 E. Pearl Street, Suite 700 (39201)
       Mail Unit M-ELEC-4A
       P.O. Box 1640
       Jackson, Mississippi 39215-1640

       This the 28th day of March, 2019.


                                            /s/ LUKE F. PIONTEK
                                            Luke F. Piontek (La. Bar No. 19979)




                                                4
